USCA11 Case: 20-12121     Date Filed: 12/27/2021    Page: 1 of 21




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12121
                   Non-Argument Calendar
                   ____________________

GRETA ANN BELSER,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
              D.C. Docket No. 2:19-cv-00870-LSC
                   ____________________
USCA11 Case: 20-12121        Date Filed: 12/27/2021      Page: 2 of 21




2                       Opinion of the Court                 20-12121


Before JORDAN, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Greta Ann Belser appeals pro se the District Court’s order
affirming the Social Security Commissioner’s (“Commissioner”)
denial of her claim for a period of disability and disability insurance
benefits (“DIB”). On appeal, she argues that the Administrative
Law Judge (“ALJ”) erred in selecting a different onset date from her
alleged onset date and that medical records supported a determina-
tion that she was disabled beginning in September 2016 rather than
January 2018. She also claims various other instances of error sup-
port reversal, such as the ALJ not asking a Vocational Expert (“VE”)
to testify at Belser’s disability hearing or the Commissioner acci-
dentally writing a date as “2019” instead of “2018” in a brief to the
District Court. As we find that the ALJ’s determination was sup-
ported by substantial evidence and that Belser’s other arguments
are meritless, we affirm the judgment of the District Court.
                                     I.
        Belser is a fifty-five-year-old woman previously self-em-
ployed as a real estate agent. On January 12, 2018, Belser filed an
application for a period of disability and DIB as a result of knee
problems, chronic sinusitis, high blood pressure, high cholesterol,
and possible heart and back problems. The Social Security Admin-
istration (“SSA”) determined that Belser was disabled beginning
on January 1, 2018, but not before that date. Belser requested a
hearing before an ALJ to challenge the onset date of her disability;
she claimed that the became disabled on September 26, 2016.
        The hearing occurred on November 7, 2018, before an ALJ
and with a VE, Joann Hayward, available to testify on the phone.
USCA11 Case: 20-12121       Date Filed: 12/27/2021   Page: 3 of 21




20-12121              Opinion of the Court                       3

The medical records introduced during the hearing established
the following timeline.
                                A.
        On September 22, 2016, Belser visited Alabama Regional
complaining of nausea. Belser admitted to taking heroin for two
months and then taking Lortab pills to wean her from the heroin.
The examination that followed revealed Belser had stable hyper-
tension and no ambulation issues. Belser was diagnosed with be-
nign essential hypertension, drug abuse, nausea, and knee pain,
and then prescribed Mobic for her knee pain.
        In November 2016, Belser presented to St. Vincent’s East’s
emergency room complaining of cough and upper respiratory in-
fection (“URI”) symptoms. Belser reported no other symptoms,
and the nursing assessment produced all normal findings includ-
ing normal ambulatory status, intact range of motion for all ex-
tremities, and no muscle weakness. Belser was treated for URI
symptoms and discharged the same day. She returned to St. Vin-
cent’s on December 5, 2016, complaining of sinus congestion and
hypertension, and was found to have only a loose cough. During
that visit, Belser was also found to have normal ambulatory sta-
tus, intact range of motion for all extremities, and no muscle
weakness. She was discharged that same day.
        On December 22, 2016, Belser returned to Alabama Re-
gional for a routine checkup for hypertension. She stated that she
had continuing sinus issues and that her hypertension was doing
well with her current medications. An examination showed fluid
in her middle ear and nasal congestion with otherwise normal
findings. She was diagnosed with benign hypertension and
chronic rhinitis and was advised to monitor her diet and exercise.
USCA11 Case: 20-12121       Date Filed: 12/27/2021   Page: 4 of 21




4                     Opinion of the Court                20-12121

        She returned to St. Vincent’s in January 2017 with com-
plaints of sinus congestion. She reported her hypertension disor-
der, and the nursing assessment revealed generally normal find-
ings, including normal ambulatory status, intact range of motion
for all extremities, and no muscle weakness. She returned again
on February 27, 2017, with complaints of vomiting, stating that
she had food poisoning. The nursing assessment that followed
once more revealed normal ambulatory status, intact range of
motion for all extremities, and no muscle weakness.
        Belser returned to St. Vincent’s in April and May of 2017,
complaining of sinus congestion, and reporting only her hyperten-
sion disorder. She returned again in July and August 2019 with the
same complaints. The nursing assessments for the July and Au-
gust visits found Belser had normal ambulatory status, intact
range of motion for all extremities, and no muscle weakness.
        Belser presented to Alabama Regional in September 2017
with complaints of head congestion and a cough. An examination
revealed that she had nasal drainage but otherwise normal findings.
She was advised to lose weight and exercise.
        In November 2017, Belser returned to St. Vincent’s with
congestion. An exam revealed a red throat but noted that she was
otherwise well developed, well nourished, and in no acute dis-
tress.
        Belser applied for disability benefits on January 12, 2018.
On March 5, 2018, Dr. David Gordon conducted a consultative
examination of Belser. During the examination, Belser presented
Gordon with complaints of bilateral knee pain for twenty-five
years, low back pain for twenty-one years, spring allergies, and
shortness of breath when walking twenty to thirty feet. She de-
nied seeing an orthopedist for her knee issues in the last twenty-
USCA11 Case: 20-12121        Date Filed: 12/27/2021     Page: 5 of 21




20-12121               Opinion of the Court                         5

three years. Belser stated that she had been working as a real es-
tate agent and that she had a small closing in January 2018.
         On exam, Belser’s lungs were clear. She displayed a slow,
waddling gait, an inability to heel/toe walk, and an inability to
squat. She had a decreased range of motion of the dorsolumbar
spine and in her bilateral hips and knees. She had normal range of
motion in her shoulders, wrists, cervical spine, and ankles. Belser
had a lumbosacral area and tender knees bilaterally. Her straight
leg raising tests were negative and she had full 5/5 hip, knee, and
grip strength. An x-ray of the right knee showed mild valgus de-
formity, medical compartment narrowing, moderate osteophytes
on the tibial plateau, and large osteophytes on the distal femur.
Gordon’s final impression for Belser was osteoarthritis in her right
knee with arthroscopic repair in 1995, probable moderate to se-
vere osteoarthritis in the left knee, moderate osteoarthritis in the
lumbar spine, hypertension, and intermittent acute bronchitis.
         The next day, state agency medical consultant Dr. Marcus
Whitman reviewed the available evidence, including Dr. Gor-
don’s report, and issued an opinion on Belser’s functional limita-
tions. Dr. Whitman opined the following. Belser could occasion-
ally lift ten pounds and frequently lift less than ten pounds, could
stand and/or walk for three hours and sit for six hours in an eight-
hour workday, and could push/pull an unlimited amount, except
as limited by her ability to lift and carry. Belser could occasionally
climb ramps/stairs (but never ladders, ropes, or scaffolds), bal-
ance, stoop, kneel, crouch, and crawl. Belser should avoid concen-
trated exposure to extreme heat or cold, humidity, and vibrations,
and should avoid all exposure to hazards such as machinery
and/or heights. Dr. Whitman concluded that Belser did not be-
come disabled until January 1, 2018, based on the objective
USCA11 Case: 20-12121        Date Filed: 12/27/2021     Page: 6 of 21




6                      Opinion of the Court                 20-12121

evidence from Belser’s medical appointments in 2016 and 2017
showing normal musculoskeletal assessments and a normal gait
until that point.
        On March 24, 2018, Belser returned to St. Vincent’s emer-
gency department complaining of nausea and vomiting after stop-
ping heroin usage six days earlier. She also complained of URI
symptoms and stated that she had been using heroin daily for the
past year. A physical examination revealed mostly normal find-
ings except her mild congestion and nasal discharge. Her back
was nontender and she had normal musculoskeletal range of mo-
tion and strength. A physician, Dr. George Turnley, diagnosed
her with acute narcotic withdrawal, anxiety, hypertension, mor-
bid obesity, and polysubstance abuse. She was discharged with
medications for her withdrawal and was advised to remain off il-
licit drugs.
        In the function report Belser submitted as part of her initial
DIB application, Belser stated the following. Belser lived in a
house with her son, who did not require her physical assistance.
She started her day with a shower and breakfast, then checked her
emails and returned calls. She had a small pet which she could
care for alone, but had difficulty putting on pants, and she could
not stand for long in the shower. However, Belser had no prob-
lem using the bathroom or feeding herself, being able to prepare
simple meals. Belser could also do light housework such as dust-
ing and cleaning and could drive and go out alone. Belser
shopped on her computer, read, watched TV, and talked to
friends on the phone, but could not perform outside activities.
                                 B.
       On November 7, 2018, the ALJ held a hearing to determine
Belser’s initial onset date after Belser challenged the SSA’s initial
USCA11 Case: 20-12121            Date Filed: 12/27/2021         Page: 7 of 21




20-12121                   Opinion of the Court                               7

determination of January 1, 2018. Belser attended the hearing
with counsel; also present at the hearing was a VE, Joann Hay-
ward. 1 At the hearing, Belser’s attorney described why she
thought her initial onset date for her disability should be Septem-
ber 26, 2016, not January 1, 2018. The remainder of the hearing
consisted of Belser testifying that she experienced much greater
pain and more limited mobility in late 2016 and 2017 than her reg-
ular hospital visits during period indicate.
        In January 2019, the ALJ issued his decision. He found that
Belser was not disabled from September 26, 2016, to December
31, 2017, after which she was disabled. While the ALJ found that
Belser suffered from obesity and hypertension from September
26, 2016, onwards, the ALJ determined that Belser had the resid-
ual functional capacity (“RFC”)2 during that period to perform the
full range of light work necessitated by her job as a real estate
agent. The ALJ came to this determination while performing the
five-step disability evaluation process per SSA regulations. See

1 Hayward was not physically present and appeared via telephone, as noted by

the ALJ at the beginning of the hearing. Courts may occasionally allow parties
or witnesses to appear by telephone for certain hearings. See Fed. R. Civ. P.
43(a) (“For good cause in compelling circumstances and with appropriate safe-
guards, the court may permit testimony in open court by contemporaneous
transmission from a different location.”). SSA ALJs implicitly have this author-
ity as well, so long as they ensure sufficient procedural due process. See 20
C.F.R. § 498.204(b)(8) (ALJs may “[r]egulate the course of the hearing and the
conduct of representatives, parties, and witnesses”); see also Beltran-Tirado v.
I.N.S., 213 F.3d 1179, 1185–86 (9th Cir. 2000) (denying an immigrant’s claim
that a telephonic appearance by a witness at her immigration hearing denied
her due process).
2 A disabled person’s RFC measures their capacity to engage in functional ac-
tivities or tasks despite their physical and/or mental limitations.
USCA11 Case: 20-12121           Date Filed: 12/27/2021        Page: 8 of 21




8                         Opinion of the Court                     20-12121

infra part III.A. Once the ALJ determined, at step four, that
Belser’s RFC indicated she could continue to work as a real estate
agent until January 1, 2018, he concluded the five-step disability
evaluation and found Belser was not disabled. The ALJ explicitly
discounted Belser’s testimony about her symptoms at the hear-
ing, 3 instead relying on the medical evidence from Belser’s regular
check-ups and the opinions of Drs. Gordon and Whitman.
         According to the ALJ, the evidence shows that Belser was
fully independent in her daily activities, including personal care,
meal preparation, light housework, and pet care. Belser could
drive, shop, use the internet, manage finances, read, watch TV,
and walk without assistance. Furthermore, she continued to work
during the period Belser claims she was disabled, conducting real
estate closings in September 2017 and January 2018. As Belser was
capable of continuing to work as a real estate agent from Septem-
ber 26, 2016, to December 31, 2017, the ALJ determined that she
could not have been disabled during that time. Belser appealed
the ALJ’s decision to the Appeals Council; on May 11, 2019, the
Appeals Council denied her request for review.
                                     C.
      Belser then filed a complaint in the District Court pro se
seeking review of the Commissioner’s denial of her claim for DIB

3 The ALJ found that while Belser’s impairments could reasonably be expected

to cause some of the symptoms Belser alleged during her testimony at the
hearing, the alleged severity of her symptoms was not consistent with either
the medical evidence or Belser’s own statements concerning her capabilities
at the time. No treating, examining, or reviewing doctor indicated that Belser
was disabled during the period she alleged, and her testimony does not match
the records of her regular check-ups during that period. Therefore, the ALJ
chose to discount Belser’s testimony about her symptoms.
USCA11 Case: 20-12121       Date Filed: 12/27/2021    Page: 9 of 21




20-12121               Opinion of the Court                        9

from September 26, 2016, to December 31, 2017. Belser argued
that the ALJ failed to review the evidence and consequentially the
ALJ’s selected onset date was unsupported by the evidence. Belser
also made a variety of miscellaneous claims. Belser argued that
the ALJ falsely stated that a VE was present at the hearing; that
the hearing was rushed; that a SSA employee sexually harassed
her by sending her a text stating “Hey birthday girl;” that a letter
from her doctor not introduced into evidence before the ALJ
demonstrated her disability; that an entire conversation not in-
cluded in the transcript occurred between her and the ALJ; that
exhibits not introduced into evidence before the ALJ from a sur-
gery Belser had in 1997 on her knees demonstrated her disability;
that her emergency room visits were not examinations by a doc-
tor and so could not serve as a basis for determining disability;
that she was unable to work during the claimed period; that the
ALJ should have objected to her statements regarding her ability
to work at the hearing if he disagreed with them; that the time of
her hearing was changed shortly before the start of the hearing;
and that a letter from a Dr. Norman Huggins stated it was impos-
sible to develop her disability within ninety days, among other ar-
guments.
        The magistrate judge then issued a report and recommen-
dation (“R&R”) recommending affirming the Commissioner’s de-
cision. The magistrate concluded that the ALJ’s decision that
Belser could continue to work as a real estate agent until January
1, 2018, was based on substantial evidence. Therefore, Belser was
not disabled until January 1, 2018. The magistrate judge further
found that Belser’s remaining objections were either harmless er-
ror, irrelevant, or otherwise did not require reversal.
USCA11 Case: 20-12121      Date Filed: 12/27/2021    Page: 10 of 21




10                    Opinion of the Court                20-12121

        Belser objected to the R&R, arguing that the R&R inaccu-
rately quoted the ALJ and disagreed with the medical evaluation
showing her disability. She argued that a VE was required to at-
tend her hearing and that there was no proof that Hayward was
invited to the hearing. She argued that she could not do her job as
a real estate agent with her disability because she could not enter
the homes to show them. She argued that the ALJ should have
addressed the chosen onset date and that her condition did not oc-
cur spontaneously. She argued that the ALJ did not properly con-
duct the five-step evaluation. She noted that the Commissioner
listed an incorrect date on its response in the District Court. The
District Court adopted the R&R and affirmed the Commissioner’s
decision.
        Belser then filed a notice of appeal to this Court and in-
cluded in the notice new evidence in the form of a note from a
Dr. John Young of Brookwood Baptist Health stating that Belser’s
knee problems dated back to 1997.
                                   II.
        When an ALJ denies benefits and the Appeals Council de-
nies review, we review the ALJ’s decision as the Commissioner’s
final decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.
2001). We review de novo the legal principles upon which the
ALJ based his decision but review the resulting decision to deter-
mine whether it is supported by substantial evidence. Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Substantial evi-
dence is more than a scintilla and is such relevant evidence as a
reasonable person would accept as adequate to support a conclu-
sion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th
Cir. 2011) (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1158 (11th Cir. 2004). “We may not decide the facts anew,
USCA11 Case: 20-12121       Date Filed: 12/27/2021     Page: 11 of 21




20-12121               Opinion of the Court                        11

reweigh the evidence, or substitute our judgment for that of the
[Commissioner].” Id. (quoting Phillips v. Barnhart, 357 F.3d 1232,
1240 n. 8 (11th Cir. 2004) (alteration in original)).
                                   III.
         On appeal, Belser argues that the ALJ erred by selecting a
“random” onset date for her disability and that the ALJ failed to
evaluate the record as a whole when determining whether she
could perform light work. As she did in the District Court below,
Belser also makes a variety of other arguments she claims sup-
ports reversal. Among these, she argues that the Commissioner’s
brief before the District Court contained an error stating that she
filed for disability in January 2019 rather than January 2018; that
there was no VE present at her hearing and that the record incor-
rectly reflects the VE’s presence; that the VE should have testi-
fied; that the ALJ was biased against her and held a whole conver-
sation with her off the record; that the ALJ incorrectly applied the
five-step disability application; and that this Court should consider
evidence showing her disability that she did not offer to the ALJ,
such as Dr. Young’s report, Dr. Huggin’s letter, and her 1997 sur-
gery records.
        In subpart A, we set forth the law concerning review of So-
cial Security disability hearings. In subpart B, we review the ALJ’s
decision. In subpart C, we address the various other claims and
evidence Belser raised both in the District Court and on appeal.
                                 A.
      An individual claiming Social Security disability benefits
must prove that she is disabled. Moore v. Barnhart, 405 F.3d 1208,
1211 (11th Cir. 2005). A disability is defined as an “inability to en-
gage in any substantial gainful activity by reason of any medical
determinable physical or mental impairment which can be
USCA11 Case: 20-12121       Date Filed: 12/27/2021     Page: 12 of 21




12                     Opinion of the Court                 20-12121

expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.” 42
U.S.C. § 423(d)(1)(A). The mere diagnosis of a medical impairment
is insufficient, as it does not reveal the extent to which the impair-
ment limits the claimant’s ability to work. Moore, 405 F.3d at 1213
n.6.
        Social Security regulations establish a five-step sequential
process for determining whether a claimant is disabled. 20 C.F.R. §
416.920(a)(1). Throughout the process, the burden is on the claim-
ant to introduce evidence in support of her application for benefits.
Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). If an ALJ
finds a claimant disabled or not disabled at any given step, the ALJ
does not go on to the next step. 20 C.F.R. § 416.920(a)(4).
        At the first step, the ALJ must determine whether the claim-
ant is currently engaged in substantial gainful activity. §
416.920(a)(4)(i). At the second step, the ALJ must determine
whether the impairment or combination of impairments from
which the claimant allegedly suffers is “severe.” § 416.920(a)(4)(ii).
Next, the ALJ must decide whether the claimant’s severe impair-
ments meet or medically equal a listed impairment. §
416.920(a)(4)(iii). Where, as here, the ALJ finds that the claimant’s
severe impairments do not meet or equal a listed impairment, the
ALJ must then determine, at step four, whether she has the RFC to
perform her past relevant work. § 416.920(a)(4)(iv). If the claimant
cannot perform her past relevant work, the ALJ must then deter-
mine, as step five, whether the claimant’s RFC permits her to per-
form other work that exists in the national economy. §
416.920(a)(4)(v). It is during this fifth step that the testimony of a
VE may be helpful in determining what existing jobs may fit a
claimant’s RFC. Finally, the burden shifts back to the claimant to
USCA11 Case: 20-12121        Date Filed: 12/27/2021      Page: 13 of 21




20-12121                Opinion of the Court                         13

prove she is unable to perform the jobs suggested by the Commis-
sioner. Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).
        For claims filed on or after March 27, 2017, the agency does
not defer to or give specific evidentiary weight to any medical opin-
ion. § 416.920c(a). The agency “will articulate” how it considered
the opinion and its determination of how persuasive it found each.
§ 416.920c(a)–(b). When considering the medical opinions, the ALJ
considers the following factors: (1) whether the objective medical
evidence and explanations are supported by the source’s medical
opinions; (2) whether the medical opinions are consistent with
other evidence; (3) the source’s relationship with the claimant; (4)
whether the source was a specialist; and (5) “other factors” that
support or contradict a medical opinion. § 416.920c(c). Addition-
ally, the regulations do not require the ALJ to recontact or seek
additional information from medical sources. § 416.912(e).
        To show a disability based on subjective symptom testi-
mony, the claimant must satisfy two parts of a three-part test show-
ing: (1) evidence of an underlying medical condition; and (2) either
(a) objective medical evidence confirming the severity of the al-
leged pain, or (b) that the objectively determined medical condi-
tion can reasonably be expected to give rise to the claimed symp-
toms. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If
the ALJ discredits the claimant's subjective testimony, the ALJ must
articulate explicit and adequate reasons for doing so. Id. In evaluat-
ing the intensity and persistence of a claimant’s symptoms, the ALJ
considers the entire record, including the objective medical evi-
dence, the claimant’s history, and statements of the claimant and
her doctors. 20 C.F.R. § 404.1529(c)(1)–(2). The ALJ may consider
other factors, such as: (1) the claimant’s daily activities; (2) the lo-
cation, duration, frequency, and intensity of the claimant’s pain or
USCA11 Case: 20-12121        Date Filed: 12/27/2021     Page: 14 of 21




14                      Opinion of the Court                 20-12121

other symptoms; (3) any precipitating and aggravating factors;
(4) the type, dosage, effectiveness, and side effects of the claimant’s
medication; (5) any treatment other than medication; (6) any
measures the claimant used to relieve her pain or symptoms; and
(7) other factors concerning the claimant’s functional limitations
and restrictions due to her pain or symptoms. § 404.1529(c)(3). The
ALJ then will examine the claimant’s statements regarding her
symptoms in relation to all other evidence and consider whether
there are any inconsistencies or conflicts between those statements
and the record. § 404.1529(c)(4).
        If the ALJ decides not to credit the claimant’s testimony as
to her subjective symptoms, the ALJ must articulate explicit and
adequate reasons for doing so or the record must be obvious as to
the credibility finding. See Foote v. Chater, 67 F.3d 1553, 1561–62
(11th Cir. 1995). The ALJ’s articulated reasons must also be sup-
ported by substantial evidence. Jones v. Dep’t of Health & Human
Servs., 941 F.2d 1529, 1532 (11th Cir. 1991). This Court will not dis-
turb a properly articulated credibility finding that is supported by
substantial evidence. Foote, 67 F.3d at 1562
        We have held that an ALJ can consider daily activities at the
fourth step of the sequential evaluation. Macia v. Bowen, 829 F.2d
1009, 1012 (11th Cir. 1987). Work done during any alleged period
of disability may show the claimant is able to work at the substan-
tial gainful activity level. § 404.1571. Even if the work done was not
substantial gainful activity, it may show that the claimant was able
to do more work than she actually did. Id. A claimant is not disa-
bled if they can perform their past relevant work. See Jackson v.
Bowen, 801 F.2d 1291, 1293-94 (11th Cir. 1986). This Court has held
that, when an ALJ concludes that the claimant was capable of
USCA11 Case: 20-12121        Date Filed: 12/27/2021      Page: 15 of 21




20-12121                Opinion of the Court                         15

performing her past relevant work, testimony from a VE is not nec-
essary. See Lucas v. Sullivan, 918 F.2d 1567, 1573 n.2 (11th Cir.
1990).
        Appellate review is limited to the certified record; any evi-
dence attached as an appendix to a brief is not properly before this
Court. See Wilson v. Apfel, 179 F.3d 1276, 1279 (11th Cir. 1999).
Moreover, evidence submitted to the District Court may be con-
sidered only to determine if remand is warranted under sentence
six of 42 U.S.C. § 405(g). See Ingram v. Comm’r of Soc. Sec. Ad-
min., 496 F.3d 1253, 1267–68 (11th Cir. 2007). To satisfy the criteria
for a remand under sentence six of 42 U.S.C. § 405(g), a claimant
must establish that: (1) the evidence is new and noncumulative; (2)
the evidence is material such that a reasonable possibility exists that
it would change the administrative result; and (3) there was good
cause for the failure to submit the evidence at the administrative
level. See Caulder v. Bowen, 791 F.2d 872, 876–77 (11th Cir. 1986).
        This Court generally does not consider arguments raised for
the first time on appeal. Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331–32 (11th Cir. 2004). Furthermore, the failure to ob-
ject to an R&R waives the right to challenge on appeal a district
court’s order based on unobjected-to factual and legal conclusions
if the party was informed of the time period for objecting and the
consequences on appeal for failing to object. 11th Cir. R. 3–1. In the
absence of a proper objection, however, we may exercise our dis-
cretion and review on appeal for plain error if necessary in the in-
terests of justice. Id. For there to be plain error, there must (1) be
error, (2) that is plain, (3) that affects the substantial rights of the
party, and (4) that seriously affects the fairness, integrity, or public
reputation of a judicial proceeding. Brough v. Imperial Sterling
Ltd., 297 F.3d 1172, 1179 (11th Cir. 2002). Where the explicit
USCA11 Case: 20-12121       Date Filed: 12/27/2021    Page: 16 of 21




16                     Opinion of the Court                20-12121

language of a statute or rule does not specifically resolve an issue,
there can be no plain error where there is no precedent from the
Supreme Court or this Court directly resolving it. See United States
v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).
                                 B.
       Here, substantial evidence supports the ALJ’s determination
that Belser was not disabled during the period at issue, September
26, 2016, to December 31, 2017. First, the ALJ’s determination of
Besler’s RFC during that period as being limited to light work was
supported by the record. Specifically, treatment records from the
period showed that Besler’s primary complaint on September 22,
2016, was nausea, and her secondary complaint was for knee pain,
for which she received pain medication. A physical examination at
this time showed stable hypertension and no issues with ambula-
tion. Further, in the records from November and December 2016,
Belser did not complain of knee pain and had normal physical ex-
aminations, showing normal ambulatory status, full motion for all
extremities, and no muscle weakness. The treatment records from
St. Vincent’s between November 2016 and March 2018 routinely
showed that Belser was found to have non-tender extremities, nor-
mal range of motion, and normal ambulatory status. Accordingly,
the objective medical records from the period at issue provided no
evidence that Belser was disabled or could not perform light work.
       The ALJ also properly evaluated Belser’s subjective com-
plaints. He articulated adequate reasons for not giving full weight
to Belser’s testimony that she could not continue working as a real
estate agent due to her pain and inability to ambulate since Sep-
tember 2016. Namely, the ALJ cited the fact that no treating, exam-
ining, or reviewing doctor indicated that Belser could not perform
work-related activities during the period at issue and that the
USCA11 Case: 20-12121       Date Filed: 12/27/2021    Page: 17 of 21




20-12121               Opinion of the Court                       17

medical records from that time showed routine follow-ups, treat-
ment of her symptoms, and medication management. These rea-
sons were supported by substantial evidence, as discussed above.
Further, the ALJ properly found that the activities Belser retained
during that time did not support a finding of disability. According
to Belser’s own statement, she was able to shower, feed herself,
care for her pet, clean her home, drive, go out alone, shop, read,
and watch TV. The ALJ was permitted to consider these state-
ments when deciding whether Belser was capable of light work
during that period. 20 C.F.R. § 404.1529(c)(3); Macia, 829 F.2d at
1012. It was also relevant that Belser continued to work as a real
estate agent during the period at issue, performing real estate clos-
ings in September 2017 and January 2018. The ALJ was permitted
to consider Belser’s work activity after her alleged onset date and
that activity can show that Belser was able to do more work than
she actually did. 20 C.F.R. § 404.1571.
       Further, the ALJ’s consideration of Dr. Whitman’s March
2018 opinion that Belser was disabled beginning on January 1, 2018,
was appropriate because the ALJ articulated the evidence support-
ing the opinion. Specifically, the ALJ found Dr. Whitman’s opinion
was well supported by the weight of the evidence for the period
following the period at issue, including treatment records, Dr. Gor-
don’s report, and 2018 x-ray results that for the first time objec-
tively confirmed osteoarthritic changes in the bilateral knees and
lumbar spine. Substantial evidence supported the ALJ’s decision to
give weight to Dr. Whitman’s opinion because Belser’s treatment
records show normal musculoskeletal findings during the period at
issue and few complaints of knee pain, as discussed above. Dr. Gor-
don’s assessment also supports Dr. Whitman’s findings given that
the x-rays taken by Dr. Gordon in March 2018 were the first
USCA11 Case: 20-12121        Date Filed: 12/27/2021      Page: 18 of 21




18                      Opinion of the Court                  20-12121

instance of objective imaging showing Belser’s knee condition, and
her knee pain was being managed with pain medication beginning
in September 2016. Accordingly, the ALJ’s determination that
Belser was not disabled during the period at issue from September
26, 2016, to December 31, 2017, was supported by substantial evi-
dence.
       Based on the evidence as discussed above, the ALJ’s deter-
mination that Belser’s onset date was January 1, 2018, was not “ran-
dom,” as Belser argues, but rather supported by the medical evi-
dence of record. Belser did not provide evidence that she was disa-
bled beginning on September 26, 2016, and therefore she did not
meet her burden. Ellison, 355 F.3d at 1276.
                                  C.
       Belser also argues on appeal that remand is appropriate due
to the Commissioner misstating the date of her application in its
brief before the District Court. As the Commissioner concedes on
appeal, it did mistakenly state that Belser filed for disability on Jan-
uary 30, 2019, instead of January 12, 2018. However, this mistake
did not impact the outcome of Belser’s claim because the ALJ and
the District Court both correctly stated Belser’s application date.
       Belser argues at length that no VE was present during her
hearing before the ALJ, but the record shows otherwise. The tran-
script clearly stated that Hayward appeared by telephone and was
available to testify if needed. The transcript showed that Belser
acknowledged Hayward’s presence. Belser, who was represented
by counsel, made no objections during the hearing regarding the
lack of VE testimony. Further, VE testimony was not required dur-
ing the hearing because the ALJ found that Belser could return to
her past work as a real estate agent, at step four of the analysis. We
USCA11 Case: 20-12121       Date Filed: 12/27/2021    Page: 19 of 21




20-12121               Opinion of the Court                       19

have held that the ALJ is not required to elicit VE testimony at that
stage of the analysis. Lucas, 918 F.2d at 1573 n.2.
       To the extent Belser argues on appeal that the ALJ was prej-
udiced or biased against her, this argument was not raised before
the District Court and accordingly, this Court need not consider it.
Access Now, Inc., 385 F.3d at 1331–32. Belser argues that a conver-
sation took place with the ALJ that was not recorded for the tran-
script of her hearing, but she failed to object to the magistrate
judge’s recommendation that this argument was without merit so
the argument should be reviewed for plain error. 11th Cir. R. 3-
1. Belser does not argue how this conversation impacted the ALJ’s
determination and therefore cannot show that any error occurred.
       Belser also argues that the ALJ improperly proceeded
through the five-step evaluation, but fails to point to any error in
the ALJ’s reasoning. The ALJ properly evaluated the medical evi-
dence of record and did not, as Belser argues, fail to give weight to
any particular opinion of a treating physician. Belser also argues
that the Commissioner misconstrued a visit with an intake clerk in
an emergency room as with a licensed physician, but the ALJ
properly characterized treatment records from St. Vincent’s as doc-
umenting non-tender extremities, normal musculoskeletal range
of motion, normal motor status/ability, and normal ambulatory
status during the period at issue.
       Next, we turn to Belser’s argument that we should consider
evidence not presented to the ALJ. Belser points to treatment rec-
ords from Dr. Young to support her argument that her onset date
should have been September 26, 2016. These records were not be-
fore either the ALJ or the District Court as they were submitted as
an attachment to Belser’s notice of appeal. Accordingly, this
Court’s review, which is limited to the certified record, may not
USCA11 Case: 20-12121       Date Filed: 12/27/2021    Page: 20 of 21




20                     Opinion of the Court                20-12121

include these documents. Wilson, 179 F.3d at 1279. Further, even
if this evidence was before the District Court, it should not be con-
sidered because it does not warrant remand under 42 U.S.C.
§ 405(g). Assuming that the evidence is new and noncumulative
and Belser could not have submitted it at the administrative level,
the evidence is not material such that a reasonable probability ex-
ists that it would change the administrative result. Caulder, 791
F.2d at 876–77. The records from Dr. Young state that Belser’s knee
issues became progressively worse over time, but it did not provide
evidence of Belser’s functional limitations during the period at is-
sue, given that the examination took place in 2020, three years after
the period in question ended.
         Furthermore, Belser did not raise any argument on appeal
regarding Dr. Huggins’s letter as evidence for the District Court to
consider. Also, to the extent Belser argues on appeal that the pho-
tographs of her 1997 knee surgery should be considered even
though they were not before the ALJ, this argument should be re-
viewed for plain error as Belser did not object to the magistrate
judge’s recommendation that this argument failed. 11th Cir. R. 3-
1. The photographs were not material such that a reasonable prob-
ability exists that they would change the administrative result be-
cause they merely showed that a surgery occurred and did not pro-
vide any evidence regarding Belser’s abilities during the period in
question. Further, Belser has not shown that the District Court’s
decision not to consider the photographs from her 1997 knee sur-
gery constituted plain error because she did not point to any prec-
edent from the Supreme Court or this Court directly resolving it.
Lejarde-Rada, 319 F.3d at 1291.
USCA11 Case: 20-12121     Date Filed: 12/27/2021   Page: 21 of 21




20-12121              Opinion of the Court                    21

                               IV.
      In summary, the ALJ’s decision that Belser was not disabled
during the period at issue, September 26, 2016, to December 31,
2017, was supported by substantial evidence and none of Belser’s
arguments warrant remand. Accordingly, the District Court’s judg-
ment is
      AFFIRMED.